Title: V. George Washington to William Deakins, Jr. and Benjamin Stoddert, 17 March 1791
From: Washington, George
To: Deakins, William, Jr.,Stoddert, Benjamin



Gentlemen
Philadelphia March 17th. 1791

In order to avail the public of the willingness expressed by the inhabitants of Washington county, as mentioned in your letter of the 11th. to sign a paper ceding their lots in Hamburg, on being  requested by any person under my direction, I have written the inclosed letter, which if you think it will answer the desired end, you will be so good as to dispatch to them, with the necessary propositions in form. I am aware that by this means it will become known that you are acting for the public: but there will be no reason for keeping this longer secret after my arrival at George town.
With respect to Mr. Burns I will confer with you on my arrival as to what is best to be done in his case, should you not have obtained a cession from him in the mean time.
